PER CURIAM:
These consolidated claims were submitted for decision based upon the allegations in the separate Notices of Claim and respondent’s Answers thereto.
*257Each of the claimants is an employee of the Morgantown Personal Rapid Transit System (PRT) at West Virginia University. Each was restricted to his place of work during his lunch break, based upon a memorandum dated December 22, 1982, issued by R.J. Bates, Director, PRT. Each of the claimants seeks overtime compensation for the time they were required to be at their work place during their lunch breaks. In its Answers, respondent admits the validity and amounts of the claims and states that there were sufficient funds available in the appropriate fiscal year from which the claims could have been paid. Accordingly, the Court makes awards to the claimants in the following amounts.
Award of $696.57 to Danny R. Sinclair.
Award of $459.36 to John Vincent Lacey, Jr.
Award of $120.54 to Terry A. Johnson.
Award of $239.52 to Timothy E. Smith.
Award of $287.20 to Karl Van Hildebrand.
Award of $497.90 to Elliott A. Bigelow.
Award of $231.48 to Alfred D. Yoppi, Jr.
Award of $207.90 to Nickolas F. Zara.
Award of $65.44 to Richard D. Koval.